DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0357771).
Regarding claim 1: Chen teaches an electrical plug connector 100, comprising: a metallic shell 7 comprising a receiving cavity (see Fig. 3); a first main body (at 1; Fig. 6) comprising a first insulated housing 1, 2 and a plurality of first terminals 5 combined with the first insulated housing (see Fig. 6), wherein each of the first terminals 5 comprises a first tail portion 55 extending out of an end portion of the first insulated housing (see Fig. 6), the first tail portions 55 are divided into a first tail group formed by some of the first tail portions and a second tail group formed by the rest of the first tail portions (e.g. see Fig. 6 for terminals 5 divided into two groups); and a second main body (at 3; Fig. 6) comprising a second insulated housing 3, 4 and a plurality of second terminals 6 combined with the second insulated housing (see Fig. 6), wherein the first insulated housing and the second insulated housing are combined with each other and received in the receiving cavity (see Figs. 3-5), wherein each of the second terminals 6 comprises a second tail portion 65 extending out of an end portion of the second insulated housing (Fig. 6), the second tail portions 65 are between the first tail group and the second tail 65 and the first tail portions 55 are aligned at a same horizontal height (see Fig. 5).  
Regarding claim 8: Chen teaches all the limitations of claim 1 and further teaches wherein the first terminals 5 comprise a plurality of first vertical bent portions 52, the first vertical bent portions are formed adjacent to the first tail portions 55, respectively (see Fig. 4).  
Regarding claim 9: Chen teaches all the limitations of claim 1 and further teaches wherein the second terminals 6 comprise a plurality of second vertical bent portions 62, the second vertical bent portions are formed adjacent to the second tail portions 65, respectively (see Fig. 4).  

Claims 1, 8-9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2018/0151985).
Regarding claim 1: Zhang teaches an electrical plug connector 100, comprising: a metallic shell 3 comprising a receiving cavity 10 (see Fig. 1); a first main body 50 comprising a first insulated housing 12 and a plurality of first terminals 21 combined with the first insulated housing (see Figs. 5-7), wherein each of the first terminals 21 comprises a first tail portion 213 extending out of an end portion of the first insulated housing (see Fig. 5), the first tail portions 213 are divided into a first tail group formed by some of the first tail portions and a second tail group formed by the rest of the first tail portions (e.g. see Fig. 5 for terminals 21 divided into two groups); and a second main body 30 (Fig. 7) comprising a second insulated housing 11 and a plurality of second terminals 22 combined with the second insulated housing (see Fig. 7), wherein the first insulated housing and the second insulated housing are combined with each other and received in the receiving cavity (see Figs. 1-11), wherein each of the second terminals 22 comprises a second tail portion 223 extending out of an end portion of the second insulated housing (Fig. 5), the second tail portions 223 are between the first tail group and the second tail group (see Figs. 4-5), the second tail portions 223 and the first tail portions 213 are aligned at a same horizontal height (see Fig. 5).  
Regarding claim 8: Zhang teaches all the limitations of claim 1 and further teaches wherein the first terminals 21 comprise a plurality of first vertical bent portions (e.g. above 213; Fig. 5), the first vertical bent portions are formed adjacent to the first tail portions 213, respectively (see Fig. 5).  
Regarding claim 9: Zhang teaches all the limitations of claim 1 and further teaches wherein the second terminals 22 comprise a plurality of second vertical bent portions (e.g. above 223; Fig. 5), the second vertical bent portions are formed adjacent to the second tail portions 223, respectively (see Fig. 5).  
Regarding claim 13: Zhang teaches all the limitations of claim 1 and further teaches wherein two side latches 42 are respectively disposed on two sides of the first main body and the second main body along a transverse direction (see Fig. 7), and each of side latches comprises a side arm (at 42; Fig. 7) and a latch portion 46, wherein the latch portion is at a front portion of the side arm and inserted into an insertion cavity of the electrical plug connector along the transverse direction (see Fig. 7).  

Allowable Subject Matter
Claims 2-7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching an electrical plug connector wherein the first terminal module is combined with the first insulated housing, the second terminal module is combined with the second insulated housing, the first insulated housing and the second insulated housing are combined with each other and received in the receiving cavity, the second tail portions are between the first tail group and the second tail group, the second tail portions and the first tail portions are aligned at a same horizontal height; this in combination with the remaining limitations of the claim. 
Regarding claims 15-16: are allowable based on their dependency on claim 14.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors with multiple terminal sets and terminal tails aligned with one another and located between one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833